*854ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
|, The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent has twice been charged with operating a motor vehicle while under the influence of alcohol. Prior to the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that John E. Settle, Jr., Louisiana Bar Roll number 11950, be suspended from the practice of law for a period of one year and one day. This suspension shall be deferred in its entirety, subject to respondent’s successful completion of a five-year recovery agreement with the Lawyers Assistance Program (“LAP”). Any failure of respondent to comply with the terms and conditions of his LAP agreement may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance ■with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.